Citation Nr: 0212631	
Decision Date: 09/20/02    Archive Date: 09/26/02	

DOCKET NO.  97-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the appeal in April 2001.


FINDING OF FACT

The veteran's currently manifested hypertension is not 
related to active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active 
service and the service incurrence of hypertension may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the denial of his 
claim.  Notifications regarding the VCAA have been provided 
by June 2001 and January 2002 letters.  In essence the matter 
of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Attempts have been made to obtain 
the veteran's service medical records and morning reports 
have been obtained.  The record indicates that the veteran's 
service medical records no longer exists.  Private treatment 
records have been obtained and the veteran has been afforded 
a VA examination.  Therefore, the Board concludes that the VA 
has complied with the VCAA and that the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from personal injuries suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Private treatment records, dated from September 1964 to March 
1989 reflect that the veteran had elevated blood pressure in 
May 1975.  A January 1989 private hospital discharge summary 
reflects discharge diagnoses including hypertension.  In May 
2001, private treatment record reflects that the veteran's 
medical history includes hypertension.

The report of a February 2002 VA examination indicates that 
the veteran reported that he had hypertension in the late 
1940's.  He indicated that he reported for examination prior 
to entry into the Army in 1948, but hypertension was shown on 
examination and he was not drafted.  He applied to enlist in 
the Army in 1954.  At that time he passed the examination and 
joined the Army.  At that time he did not have hypertension.  
He was transferred to Germany in 1955 and, while in Germany, 
it was discovered that he had hypertension and he took 
medication for a couple of months.  He did not continue on 
any blood pressure medication and did not follow up on his 
blood pressure.  He was subsequently discharged from the Army 
in May 1956 and went to work as a truckdriver.  He never 
followed up on his blood pressure.  In 1967, during a 
physical examination, he was told he had elevated blood 
pressure and was started on medication.  He had been taking 
medication since 1967.  The diagnoses included history of 
hypertension, with poor control.  The examiner indicated that 
the veteran's medical record and claims file had been 
reviewed and the examiner did not see any evidence of 
hypertension until the late 1960's.  The examiner concluded 
that the approximate date of onset of hypertension per the 
veteran's history was the late 1940's and per the record the 
late 1960's.

A letter from the veteran's sister indicates that the veteran 
had hypertension prior to his service and encloses a letter 
the veteran had written home in December 1954, indicating 
that the veteran had been given medicine to take for his 
blood pressure.

Morning reports reflect the veteran's name, but do not 
indicate that he was ever treated for hypertension.

While the veteran, and other lay persons, including his 
sister and the acquaintance, are qualified to report their 
observations, they are not qualified to offer medical 
diagnoses or medical opinions because they do not have 
sufficient medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

While the veteran has offered his statements that he had 
elevated blood pressure prior to service and during service 
and received medication during service for blood pressure, 
there is no competent medical evidence indicating that he had 
hypertension prior to the late 1960's.  There is competent 
medical evidence indicating that the veteran did not have 
hypertension until the late 1960's.  In the absence of any 
competent medical evidence indicating that the veteran's 
hypertension existed prior to the late 1960's and competent 
medical evidence indicating that it first existed in the late 
1960's, a preponderance of the evidence is against a finding 
that the veteran's currently manifested hypertension existed 
prior to service, during service, within one year of 
discharge from active service, or is related to active 
service.  Therefore, a preponderance of the evidence is 
against the veteran's claim.


ORDER

Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

